DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the base” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “the body”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin (US 9782556).
Regarding claim 1, Austin discloses a hose caddy (1, Fig 2) comprising: a body (2 and 4, Fig 3) made of a rigid material (rigid is a relative term and thus it is at least more rigid that the tube 3 which it supports) and comprising a tube shape 5with an outer surface (4, Fig 3) and an inner surface (2, Fig 3) (Col 3, lines 1-4; at least the trough 2 is tube shaped as it is shaped to receive tube 3), the inner surface defining a channel (channel created by trough 2) having a first open end (11, Fig 8), and a second open end (12, Fig 8); a coupler (8, Fig 3) protruding from a rear side of the outer surface of the body (See Fig 3) and configured to couple the body to a surface (Col 3, lines 15-16); and at least one hook (16, Fig 3) protruding from a front side of the outer 10surface of the body (Col 3, lines 37-38).
Regarding claim 2, Austin discloses the at least one hook' (16, Fig 3) comprises a first hook (one of hooks 16, Fig 2) and a second hook (the other one of hooks 16, Fig 2), each comprising a U-shape (See Fig 2).
Regarding claim 4, Austin discloses the body (2 and 4, Fig 3) comprises an upper half (See annotated Fig 8 below) and a 20lower half (See annotated Fig 8 below) each comprising a half pipe shape (each of the openings 11 and 12 comprise at least a half pipe shape as best seen in Fig 8), wherein the upper half is coupled to the lower half (Col 3, lines 1-7; the halves are coupled to one another since all the components connect to or are integral with one another).

    PNG
    media_image1.png
    339
    564
    media_image1.png
    Greyscale

Regarding claim 5, Austin discloses a circular groove (7, Fig 8) defined along a circumference of the outer surface (4, Fig 3) (As best seen in Figs 3 and 8, the slot 7 forms a circular groove that is defined along a portion of the circumference of the outer surface 4. The claim does not require the circular groove to extend along the entire circumference).
Regarding claim 6, Austin discloses the body (2 and 4, Fig 3) comprises a curve defining an arc shape (See Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 9782556) in view of Lee (US 2014/0245533).
Regarding claim 3, Austin teaches the coupler (8, Fig 3), however, is silent regarding the coupler comprising a first mount and a second mount, each comprising surfaces planar with one another, and an adhesive disposed on the surfaces.
Lee teaches a caddy (10, Fig 1) comprising a coupler (14, Fig 2) wherein the coupler comprising a first mount (one of attachment members 14, Fig 2) and a second mount (the other one of attachment members 14, Fig 2), each comprising surfaces planar with one another, and an adhesive disposed on the surfaces (Para 0023; the attachment members 14 can be adhesive tape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coupler disclosed by Austin to be two strips of adhesive tape as taught by Lee since Lee teaches that one or more suction cups and one or more strips of adhesive tape could be used to achieve the same result (attaching the holder to a vertical surface as described in Para 0023) and thus were art-recognized equivalents at the time the invention was made.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zia (US 2002/0120224) in view of Mancini (US 2017/0290989).
Regarding claim 7, Zia discloses a method of containing a hose (Para 0003) comprising: 532139402np providing a hose caddy (50, Fig 10) comprising a body (51 and 52, Fig 10) made of a rigid material (rigid is a relative term and thus it is at least more rigid that the tube 29 which it supports) and comprising a tube shape with an outer surface (surface opposite the passageways 54 and 55, Fig 10) and an inner surface (54 and 55, Fig 10) (passageways 54 and 55 create a tube shape as seen in Figs 10 and 12), the inner surface defining a channel (59, Fig 12) having a first open end (opening at 56, Fig 13), and a second open end (other opening similar to 56 that is not labeled, Fig 13); 5coupling the body to a surface (Para 0077); and running the hose from a device through the channel of the body (Para 0073).
Zia is silent regarding coupling the body to a surface above a bed and running the hose to a patient.
Mancini teaches a method of containing a hose comprising: providing a hose caddy (100, Fig 3); coupling the body to a surface above a bed (Para 0023, lines 1-9; See Fig 1); and running the hose from a device through the channel of the body and to a patient (Para 0023; See Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zia to include coupling the body to a surface above a bed using an adhesive and running the hose to a patient as taught by Mancini to provide a more comforting means to provide treatment to individuals (Para 0003). 
Regarding claim 8, the modified invention of Zia and Mancini discloses the step of coupling the body to a surface 10above the patient rest area comprises adhering the body to the surface using an adhesive (Para 0023, lines 1-9 -Mancini).
Regarding claim 9, the modified invention of Zia and Mancini discloses the body (51 and 52, Fig 10 -Zia) comprises an upper half (51, Fig 10 -Zia) and a lower half (52, Fig 10 -Zia), each comprising a half pipe shape (See Fig 10 -Zia), wherein the upper half is coupled to 15the lower half (Para 0073, lines 1-3 -Zia).
Regarding claim 10, the modified invention of Zia and Mancini discloses a hook (88 and 90, Fig 13 -Zia) protruding from a front side of the base (Para 0084 -Zia) (Macmillan Dictionary defines a hook as a “curved piece of metal or plastic for hanging things on”. The upstanding wall 88 protrudes from front side and comprises a curved piece 90 to receive and hold/hang tube 29 as described).
Regarding claim 11, the modified invention of Zia and Mancini discloses hanging a portion of the hose from the hook (88 and 90, Fig 13 -Zia) (Para 0084 -Zia).
Regarding claim 12, the modified invention of Zia and Mancini discloses the body (51 and 52, Fig 10 -Zia) comprises a curve defining an arc shape (See Fig 12 -Zia).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783